o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-129528-13 number release date uil ------------------------------------ ------------------------ -------------- ---------------------------- attention ------------------------ ------------------------- dear ------------- this is in reply to your letter dated date requesting that the internal_revenue_service adopt bike share as a qualifier for the transportation commuting benefits program under the fringe benefit exclusion rules for transit under sec_132 of the internal_revenue_code employers that provide their employees with transportation benefits can exclude those benefits from their employees' gross incomes if the benefits are qualified_transportation fringes which are defined in sec_132 under sec_132 a qualified_transportation_fringe includes any transit_pass under sec_132 a transit_pass is defined as any pass token farecard voucher or similar item including an item exchangeable for fare media that entitles a person to transportation on mass transit facilities emphasis added whether or not publicly owned a bike share program is not a mass transit facility under sec_132 a qualified_transportation_fringe includes any qualified_bicycle_commuting_reimbursement under sec_132 a qualified_bicycle_commuting_reimbursement means with respect to any calendar_year any employer reimbursement during the 15-month period beginning with the first day of such calendar_year for reasonable expenses_incurred by the employee during such calendar_year for the purchase of a bicycle and bicycle improvements repair and storage if such bicycle is regularly used for travel between the employer’s residence and place of employment expenses_incurred in using a bike share program are not expenses for the purchase of a bicycle or bicycle improvements repair or storage genin-129528-13 generally employers can exclude qualified_transportation_fringe_benefits from an employee’s gross_income even if they provide those benefits in place of pay however qualified bicycle commuting reimbursements cannot be excluded if employers provide them in place of pay sec_132 the provision which permits employees to reduce their taxable compensation in order to receive reimbursements for transit expenses on a pre-tax basis does not apply to qualified bicycle commuting reimbursements specifically sec_132 provides that no amount shall be included in the gross_income of an employee solely because the employee may choose between any qualified_transportation_fringe other than a qualified_bicycle_commuting_reimbursement and compensation that would otherwise be includible in the gross_income of such employee emphasis added thus allowing bike share programs to qualify as a pre-tax benefit under sec_132 would require legislative action by congress therefore i have forwarded your suggestion to the office of tax policy at the treasury_department for consideration the office of the assistant secretary_of_the_treasury for tax policy is responsible for formulating the tax policies of the department of treasury i hope this information is helpful to you this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2013_1 sec_2 2013_1_irb_1 date if you have any additional questions please contact -----------------of my office at ---------- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
